

114 HR 5604 IH: To amend title 38, United States Code, to authorize the use of Post-9/11 Educational Assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learning.
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5604IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Mullin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the use of Post-9/11 Educational Assistance to
			 pursue independent study programs at certain educational institutions that
			 are not institutions of higher learning.
	
		1.Authorization for use of Post-9/11 Educational Assistance to pursue independent study programs at
			 certain educational institutions that are not institutions of higher
 learningParagraph (4) of section 3680A(a) of title 38, United States Code, is amended to read as follows:  (4)any independent study program except an accredited independent study program (including open circuit television) leading—
 (A)to a standard college degree; (B)to a certificate that reflects educational attainment offered by an institution of higher learning; or
 (C)to a certificate that reflects completion of a course of study offered by— (i)an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that provides education at the postsecondary level; or
 (ii)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))) that provides education at the postsecondary level.. 
		